Order reversed on the law and matter remitted to the Surrogate's Court of Cattaraugus County for further proceedings in accordance with the memorandum, without costs of this appeal to either party. Memorandum: We reach the conclusion that the State Insurance Fund, the insurance carrier liable for the payment of benefits under the Workmen’s Compensation Law is, by virtue of section 29 of the Workmen’s Compensation Law, an interested party in the distribution proceedings under section 133 of the Decedent Estate Law and that the Acting Surrogate erred in holding to the contrary. The matters should be remitted to the Surrogate’s Court of Cattaraugus County to carry out the order of this court entered on the prior appeal dated September 28, 1955. (286 App. Div. 986.) We do not pass upon the right of the retirement system to take credit for any compensation benefits that may be available to the widow nor do we pass upon the constitutionality of any of the relevant statutes. All concur. (Appeal from an order of Cattaraugus Surrogate’s Court, adjudicating that the State Insurance Fund is excluded from participating in the proceeding.) Present — MeCurn, P. J., Vaughan, Kimball, Williams and Goldman, JJ. [4 Misc 2d 124.]